DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered. 

Claim Status
	The amendment of 02/25/2021 has been entered. Claims 30-43 are currently pending in this US patent application and were examined on their merits.

Claim Interpretation
	Claim 30 recites “treating the primary cell population with a first dose of one or more pharmaceutical agents, wherein exposure to the one or more pharmaceutical agents results in an increased ratio of a first residual cell type relative to other cell types in the primary cell population” in lines 6-8. The Examiner notes that Applicant’s elected 
	Amended claim 30 recites that the scaffold portion of the cell-scaffold construct is made from a “stiff culture material” configured as a stacked crosshatch of struts or fibers. The instant specification defines a “stiff culture material” as having a tensile elastic modulus, or Young’s modulus, of 1 GPa or greater (see specification as filed, paragraph 0093).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 30-33, 36, and 39-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over international patent application WO 2011/014674 filed by Shuler et al., published 02/03/2011 (cited on the IDS filed 02/22/2016), in view of Bertolone et al., J. Neuro-Oncol. 7: 5-11 (1989), and US patent application 2007/0041952 filed by Guilak, published 02/22/2007, as evidenced by the Engineering et al., J. Biomed. Mater. Res. Part A 103A(9): 3072-3080 (2015).

Shuler teaches microfluidic devices for in vitro cell based assays (see entire document, including page 1, paragraph 0003). The devices include one or more cell culture chambers for the 3D culture of cells on a matrix, which can comprise a plurality of cell types (page 5, paragraphs 0029-0033; cf. claim 43, lines 12-13 of claim 30, and lines 16-17 of claim 33 [“…the interior volume of the cell culture chamber housing a cell-scaffold construct and the target cell population”]). The cells can be human or mammalian cells from the brain (page 18, paragraph 0134; cf. claim 39, lines 3-5 of claim 30 [“…culturing a primary cell population derived from at least a portion of a biological sample in a cell culture chamber of a 3D cell culturing system, wherein the primary cell population comprises one or more cell types”], and lines 2-5 of claim 33 [“…culturing, in a first cell culture chamber of a 3D cell culture chamber of a 3D cell culture system, the residual cell population obtained from a tissue sample of a subject at need; culturing, in a second cell culture chamber of a 3D cell culture system, the primary cell population”]; the Examiner notes that any human brain tissue sample would have been derived from a brain tissue biopsy from a human; the Examiner further notes that the “residual cell population” is an intrinsic part of the primary cell population and that no steps of any claims recite purifying the residual cell type away from the primary cell population, and so culturing human brain tissue in multiple chambers of the device of Shuler, which would be obvious in light of the teachings of Shuler, would intrinsically 
The device can be used in methods of performing pharmacokinetic-pharmacodynamic assays or analyses of an effect of an agent of interest, such as a drug, on cultured cells or tissues (page 7, paragraph 0059; cf. lines 6-7 of claim 30 [“…treating the primary cell population with a first dose of one or more pharmaceutical agents”]). The device can be opened during the course of a run and drugs added, and the run can be continued (page 21, paragraph 00152; cf. claims 31 and 32, along with line 9 of claim 30 [“…culturing the residual cell type”]; the Examiner notes that opening a culture chamber, adding drugs, and continuing the run would intrinsically result in continuing to culture the cells). 
The method can be used to determine the toxicity of a drug by measuring the viability of the cells in the device that are exposed to the drug (page 23, paragraph 00164; cf. claim 32 and lines 8-9 of claim 33 [“…determining a cell viability…at each dose”]). The drugs can be anti-cancer agents (page 24, paragraph 00171; cf. claims 36 and 42) and can be administered in multiple increasing doses (page 10, paragraphs 0075 and 0076; cf. claims 31 and 32 and lines 6-7 of claim 33 [“…treating the enriched residual cell population and the primary cell population with increasing doses of one or more pharmaceutical agents”]). The cell culture chambers in the device are functionally and fluidically connected to one or more fluidic channels (page 19, paragraph 00142; cf. lines 10-11 of claim 30 and lines 14-15 of claim 33 [“…wherein the cell culture chamber of the 3D cell culturing system comprises an inlet port and an outlet port that are in communication with an interior volume of the cell culture chamber”]; the Examiner notes 

However, Shuler does not explicitly teach that the brain tissue is obtained from a patient to be treated with the pharmaceutical agent or the selection of a final dose of one or more pharmaceutical agents for administration to a subject. Shuler also does not teach cisplatin as a pharmaceutical agent. Shuler also does not teach that the scaffold portion of the cell-scaffold construct comprises a combination of a stiff culture material and a soft culture material as recited, wherein the stiff culture material is configured as a stacked crosshatch of struts or fibers.

Bertolone teaches that cisplatin is active across a spectrum of recurrent brain tumors (see entire document, including page 8, right column, paragraph 2).

Guilak teaches a three-dimensional fiber scaffold for tissue culture (see entire document, including page 2, paragraph 0045). The scaffold comprises orthogonally woven fiber systems (page 2, paragraph 0050). The scaffold can be used to culture primary cells (page 3, paragraph 0062). Figure 2 shows that the scaffold of Guilak is a solid unit that comprises a stacked crosshatch of fibers (cf. claim 30 [“…a stacked crosshatch of…fibers”]). The at least three fiber systems used to make the scaffold each comprise a biocompatible material (page 2, paragraph 0049). The biocompatible material can be a non-absorbable material, which can be one of several materials i.e., have a Young’s modulus greater than 1 GPa] but, rather, that the scaffold portion of the construct contain a material that is ”stiff”). The three-dimensional fiber scaffolds can be infiltrated with a cell-seeded gel material to form a composite construct. The gel biomaterial can be a hyaluronic acid gel (pages 8-9, paragraph 0139). 
Choi indicates that the elastic moduli of hyaluronic acid hydrogels are below 3 MPa (see entire document, including page 3075, right column, paragraph 2, to page 3076, right column, paragraph 1). In addition, the instant specification indicates that hydrogels formed from biological polymers are soft culture materials with elastic moduli of about 500 MPa or less (specification as filed, page 26, paragraph 0093). As such, the hyaluronic acid gel of Guilak would be a “soft material having a modulus less than 500 MPa” as recited in instant claim 30.

While Shuler does not teach an explicit embodiment in which cancerous brain cells are seeded into multiple chambers of a 3D cell culture system and treated with an anti-cancer agent, it would have been obvious to one of ordinary skill in the art to do so because Shuler teaches seeding cells, which can be cancerous cells and which can arise from brain tissue, into multiple chambers of a 3D cell culture system and treating them with anti-cancer agents. While Shuler does not teach that the anti-cancer agent is 
Shuler does not disclose that the tissue sample is from a subject in need of treatment (claim 38) or that the dose of the pharmaceutical agent that demonstrates the greatest decrease in cell viability is selected for administration to the subject (lines 10-13 of claim 33). However, it would have been obvious to one of ordinary skill in the art to have determined that the cell culture system can be used in conjunction with tissue samples from a subject in need of treatment in order to provide an efficient in vitro cell culture system that can be used to test the efficacy of drug agents and to determine the dose of the drug agent to be administered to the subject. It would also be obvious to one of ordinary skill in the art to administer the dose that results in the highest decrease 
While Shuler and Bertolone do not teach that the cell scaffold on which the cancerous brain tissue samples are cultured comprises a stacked crosshatch of fibers comprising a material such as tantalum, polypropylene, metal, acrylic, or carbon seeded with a hyaluronic acid gel material for cell culture, it would have been obvious to do so because Guilak teaches that a scaffold comprising a stacked crosshatch of fibers containing such materials infiltrated with a hyaluronic acid gel can be used to culture primary cells. In addition, MPEP § 2144.04 (I) and (IV) indicate that aesthetic design changes or changes in the size or shape of a device are prima facie obvious. One of ordinary skill in the art would have a reasonable expectation that culturing the cancerous brain tissue samples of Shuler on the scaffold of Guilak in the device of Shuler would successfully result in the growth of the cells.
Therefore, claims 30-33, 36, and 38-42 are rendered obvious by Shuler in view of Bertolone and Guilak and are rejected under 35 U.S.C. 103(a).

Claims 30-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over international patent application WO 2011/014674 filed by Shuler et al., published 02/03/2011 (cited on the IDS filed 02/22/2016), in view of Bertolone et al., J. Neuro-Oncol. 7: 5-11 (1989), US patent application 2007/0041952 filed by Guilak, published 02/22/2007, and international patent application WO 2010/148275 filed by Gevaert et al., published 12/23/2010 (cited on the IDS filed 02/22/2016), as evidenced by the Engineering Toolbox, https://www.engineeringtoolbox.com/young-modulus-d_417.html (accessed 12/10/2020), and Choi et al., J. Biomed. Mater. Res. Part A 103A(9): 3072-3080 (2015).

As discussed above, claims 30-33, 36, and 38-43 are rendered obvious by Shuler in view of Bertolone and Guilak. However, Shuler, Bertolone, and Guilak do not teach the separation of the multiple culture chambers by a permeable or impermeable membrane or the presence of an access port through which an analytical probe is inserted.

Gevaert teaches a bioreactor system that can maintain different cell types in physically isolated environments without soluble factor exchange (see entire document, including page 2, paragraph 0006). The bioreactor system can comprise at least one culture chamber defining an inlet, an outlet, and a port that are in communication with an interior volume of the at least one culture chamber (page 2, paragraph 0006; cf. lines 10-11 of claim 30 and lines 14-15 of claim 33 ["...wherein the cell culture chamber…comprises an inlet port and an outlet port that are in communication with an interior volume of the cell culture chamber”]). The system can comprise a membrane positioned between the respective ports of adjoining first and second culture chambers 
Cells cultured in the bioreactor can be obtained from tissue biopsy samples and can be abnormal cells that are characteristic of a disease or condition, such as cancer (page 11-12, paragraphs 0054-0055; page 29, paragraph 0090; the listed exemplary cell types include cancer cells; cf. claims 30, 33, 36, 40, and 41). The bioreactor can comprise a three-dimensional cell anchorage comprising a single continuous scaffold or multiple discrete scaffolds to encourage the development of a three-dimensional cellular construct within the culture chamber (page 20, paragraph 0066; cf. claims 30 and 33). The culture chambers can comprise an inlet through which an analytical probe may be inserted (page 31, paragraph 0096; cf. claim 37).

While Shuler, Bertolone, and Guilak do not teach the connection and separation of the cell culture chambers with a permeable or impermeable membrane or the presence of an inlet through which an analytical probe may be inserted in the method of 
Therefore, claims 30-43 are rendered obvious by Shuler in view of Bertolone, Guilak, and Gevaert and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejections of the claims under 35 U.S.C. 103(a). Applicant states that Shuler, Bertolone, Guilak, and Gevaert do not teach a scaffold that is made from a stiff culture material and a soft culture material with the recited moduli, wherein the stiff culture material is configured as a stacked crosshatch of struts or fibers as recited in amended claim 30 (remarks, pages 6-7). This argument has been fully considered but has not been found persuasive.
As discussed above, Guilak suggests the incorporation of several non-absorbable materials into the stacked, crosshatched fiber scaffold that would meet the definition of “stiff” as recited in the instant specification. In addition, Guilak teaches the incorporation of gel materials that would meet the limitation “soft culture material” as instantly recited, as also discussed above. Guilak need not specifically contemplate every property of the culture materials of Guilak in order for those properties to be inherently present in the culture materials. As such, the Examiner maintains that Guilak 

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/04/2021